Fowler, J.
A variety of questions are raised by-the arguments in this case, to only one of which have we found it necessary to direct our attention. Before the trial, an objection was taken to the indictment, that it did not allege the colt to have been of any value, when sold by the respondent in violartion of the statute. We are of opinion that this exception was fatal, and should have prevailed to discontinue the prosecution.
It is well settled, that in prosecutions for larceny it is necessary to allege some specific value of whatever articles are charged to have been stolen. Wharton’s Criminal Law, 184, and authorities. The reason of the rule clearly is, that it is necessary to prove them of some value, both because articles of no value cannot be the subject of larceny, and because the *117degree of punishment depending on the value of the property stolen, it becomes essential that the value should be proved on trial, and found by the jury, to guide the judgment of the court in awarding punishment; and it is a familiar principle of pleading, that whatever is essential to be proved and found, must always be affirmatively alleged in the declaration or indictment. Gould’s Pleading 172, chap. 4, § 7; Bac. Abr., Pleas, A. B. 1; 1 Archbold’s Criminal Pleadings 86.
In indictments the special manner of the whole fact ought to be set forth with such certainty, and so specifically, that it may judicially appear to the court that the indictors have gone upon sufficient premises, in order that the court may know what judgment to pronounce upon conviction, that the defendant may clearly understand the charge he is called upon to answer, and that posterity may know what law is to be derived from the record. 2 Hale’s P. C. 183, 184; Hawkins’ P. C., b. 2, chap. 25, § 57; Cro. Eliz. 147, 201; Bac. Abr., Indictment, G, 1; Comyn’s Dig., Indictment, G, 3; Lambert v. The People, 9 Cowen 578; State v. Arlin, 7 Foster 128; State v. Locke, decided in this county at this term, (ante, p. 106.)
In the present case, by the express terms of the statute the amount of the fine to be imposed upon the respondent, if convicted, depends on the value of the colt when sold. It was therefore essential that his value at the time of the sale should be proved on the trial, and found by the verdict of the jury ; and if essential to be proved and found, it was necessary to be averred in the indictment.
It has been contended that the allegation of a sale implies that whatever was sold possessed some value, and also, that it having been alleged that the colt was of the value of eighty dollars when mortgaged, the fair presumption was that it continued to be of the same value to the time of the sale, unless the contrary was shewn. However correct such a doctrine as a rule of evidence, it does not seem to have any just application to the established principles of criminal pleading. Besides, under the Constitution, the respondent, in every criminal prose*118cution, is entitled to have the offence for which he is arraigned “ fully and plainly, substantially and formally described to him,” and this without resort to any implications or presumptions, whether of law or of fact.
Such being the view we entertain of the character of the first objection raised to the validity of the indictment, we have not deemed it advisable to express any opinion on the other questions presented, although some of them are of very considerable importance as matters of practice, or as involving the true construction of the statute on which this prosecution is based.

The verdict must ~be set aside and the indictment quashed.